UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1074



KEITH ROBERTSON,

                                              Plaintiff - Appellant,

          versus


COMPTROLLER OF TREASURY FOR MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
3078-L))


Submitted:   April 13, 2000                 Decided:   June 16, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Robertson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Robertson appeals the district court’s order denying his

motion for a temporary restraining order and dismissing his com-

plaint based on, inter alia, sovereign immunity.*   We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Robertson v. Comptroller of the Treasury for Maryland,

No. CA-99-3078-L (D. Md. Dec. 28, 1999).   Further, we deny Robert-

son’s motion for a preliminary restraining order and a temporary

and permanent injunction.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
      Kevin Robertson and Christine Robertson were also parties in
the district court, but they did not sign the notice of appeal.
See Covington v. Allsbrook, 636 F.2d 63, 64 (4th Cir. 1980).


                                  2